EXHIBIT 13 PORTIONS OF ANNUAL REPORT TO SHAREHOLDERS MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview Our results of operations depend primarily on our net interest income and to a lesser degree other income.Net interest income is the difference between the interest income we earn on our interest-earning assets, consisting primarily of loans, investment securities and other interest-earning assets (primarily cash equivalents), and the interest paid on our interest-bearing liabilities, consisting primarily of savings accounts, NOW accounts, money market accounts, time deposits and borrowings.Other income consists primarily of fees and services charges from deposit products, fee income from our financial services subsidiary, realized gains on sale of loans and securities, earnings on Bank owned life insurance, mortgage fee income and miscellaneous other income.Our results of operations also are affected by our provision for loan losses and other expense. Other expense consists primarily of salaries and employee benefits, occupancy expense, equipment expense, electronic banking, data processing costs, mortgage fees and taxes, advertising, directors’ fees, FDIC premium expense, audit and tax services, and other miscellaneous expenses. Our results of operations also may be affected significantly by general and local economic and competitive conditions, changes in market interest rates, government policies and actions of regulatory authority. In 2010 we had net income of $220,000 compared to net income of $68,000 in 2009.Our financial performance in 2010 resulted primarily from an increase in net interest income, an increase in other income, and a decrease in provision for loan losses, partially offset by an increase in other expense and an increase in income taxes.The increase in net interest income was generated through substantially lower deposit and borrowing costs, which offset a decline in the yield on interest-earning assets.In 2010, we were able to increase other income due to an increase in realized gain on sale of available for sale securities, a realized gain on sale of loans due to increased secondary market mortgage loan sales, an increase in mortgage fee income, and an increase in cash surrender value of bank owned life insurance, partially offset by a decrease in revenue from deposit service fees in 2010 compared to 2009. A substantial portion of the increase in other income was attributable to realized gain on sale of loans and mortgage fees associated with the growth in mortgage loan production in 2010 from the contribution of our new loan origination offices opened in January 2010. The Company substantially increased secondary market mortgage sales with the increased volume of refinances and purchase home mortgage activity in the 2010 low interest rate environment to help mitigate our exposure to interest rate risk in a rising rate environment. The increase in other expense in 2010 compared to 2009 was primarily attributable to the new loan origination division with increased commissions generated by loan originations, salary costs associated with additional support staff required for loan growth, additional occupancy and equipment expenses. Also contributing to the increased salaries and benefits, occupancy, and equipment expenses was a full year of costs associated with the Webster branch that opened in the latter part of 2009.Some of these increases were offset by decreased FDIC premium expense in 2010.In 2009, the FDIC imposed premium expense at all depository institutions at a significantly higher assessment rate, along with a second quarter 2009 special assessment, to help mitigate the effects of recent bank failures on the Deposit Insurance Fund.There was an increase in income tax expense in 2010 with higher net income compared to a tax benefit in 2009 due to the recognition of the recovery of Federal income tax by carry-back of the 2009 net operating loss generated for tax purposes to the earliest carry-back year 2008. 1 The credit quality of the Bank’s loan portfolio remains solid.The Bank continues to have no involvement in, and has no exposure to, sub-prime lending activities.The Bank ended 2010 with net loans receivable of $114.5 million and $342,000 in loans held for sale, with no non-performing loans.At December 31, 2010 management has evaluated the Bank’s loan loss reserve and believes it is adequately funded based on the quality of the current loan portfolio. The emphasis on prudent lending standards and active management of customer relationships is proven by the exceptional credit quality of the Company’s loan portfolio. The Company has reviewed its investment securities totaling $79.8 million at December 31, 2010, and does not expect to record any other-than-temporary impairment charges in the portfolio in 2011.The Company does not hold any mortgage-backed securities collateralized by sub-prime mortgages, Freddie Mac or Fannie Mae preferred stock, trust preferred securities or common stock of other banks. The Bank continues to realize healthy deposit growth with success in attracting low-cost core deposits as well as modest time deposit increases reflective of the confidence and trust that our community continues to place in the Bank in the challenging economy. Critical Accounting Policies Critical accounting policies are defined as those that involve significant judgments and uncertainties, and could potentially result in materially different results under different assumptions and conditions. We believe that the most critical accounting policies upon which our financial condition and results of operations depend, involve the most complex subjective decisions or assessments including our policies with respect to our allowance for loan losses, other-than-temporary impairment of investment securities, and deferred tax assets. Allowance for Loan Losses.The allowance for loan losses is the amount estimated by management as necessary to absorb credit losses incurred in the loan portfolio that are both probable and reasonably estimable at the balance sheet date.The amount of the allowance is based on significant estimates, and the ultimate losses may vary from such estimates as more information becomes available or conditions change.The methodology for determining the allowance for loan losses is considered a critical accounting policy by management due to the high degree of judgment involved, the subjectivity of the assumptions used and the potential for changes in the economic environment that could result in changes to the amount of the recorded allowance for loan losses. As a substantial percentage of our loan portfolio is collateralized by real estate, appraisals of the underlying value of property securing loans are critical in determining the amount of the allowance required for specific loans.Assumptions are instrumental in determining the value of properties.Overly optimistic assumptions or negative changes to assumptions could significantly affect the valuation of a property securing a loan and the related allowance determined.Management carefully reviews the assumptions supporting such appraisals to determine that the resulting values reasonably reflect amounts realizable on the related loans. 2 Management performs a quarterly evaluation of the adequacy of the allowance for loan losses.We consider a variety of factors in establishing this estimate including, but not limited to, current economic conditions, delinquency statistics, geographic concentrations, the adequacy of the underlying collateral, the financial strength of the borrower, results of internal loan reviews and other relevant factors.This evaluation is inherently subjective as it requires material estimates by management that may be susceptible to significant change based on changes in economic and real estate market conditions. The evaluation has specific, general, and unallocated components.The specific component relates to loans that are classified as doubtful, substandard, or special mention.For such loans that are also classified as impaired, an allowance is generally established when the collateral value of the impaired loan is lower than the carrying value of that loan.The general component covers non-classified loans and is based on historical loss experience adjusted for qualitative factors.An unallocated component is maintained to cover uncertainties that could affect management’s estimate of probable losses.The unallocated component of the allowance reflects the margin of imprecision inherent in the underlying assumptions used in the methodologies for estimating specific and general losses in the portfolio. Actual loan losses may be significantly more than the allowance we have established which could have a material negative effect on our financial results. Other-Than-Temporary Impairment of Investment Securities.When the fair value of a held to maturity or available-for-sale security is less than its amortized cost basis, an assessment is made at the balance sheet date as to whether other-than-temporary impairment (“OTTI”) is present. The Company considers numerous factors when determining whether a potential OTTI exists and the period over which the debt security is expected to recover.The principal factors considered are (1) the length of time and the extent to which the fair value has been less than amortized cost basis, (2) the financial condition of the issuer (and guarantor, if any) and adverse conditions specifically related to the security industry or geographic area, (3) failure of the issuer of the security to make scheduled interest or principal payments, (4) any changes to the rating of a security by a rating agency, and (5) the presence of credit enhancements, if any, including the guarantee of the federal government or any of its agencies. For debt securities, OTTI is considered to have occurred if (1) the Company intends to sell the security, (2) it is more likely than not the Company will be required to sell the security before recovery of its amortized cost basis, or (3) if the present value of expected cash flows is not sufficient to recover the entire amortized cost basis. In determining whether OTTI has occurred for equity securities, the Company considers the applicable factors described above and the intent and ability of the Company to retain its investment in the issuer for the period of time sufficient to allow for any anticipated recovery in fair value. 3 For debt securities, credit-related OTTI is recognized in income while non-credit-related OTTI on securities not expected to be sold is recognized in other comprehensive income (loss).Credit-related OTTI is measured as the difference between the present value of an impaired security’s expected cash flows and its amortized cost basis.Non-credit-related OTTI is measured as the difference between the fair value of the security and its amortized costs less any credit-related losses recognized.For securities classified as held to maturity, the amount of OTTI recognized in other comprehensive income (loss) is accreted to the credit-adjusted expected cash flow amounts of the securities over future periods.For equity securities, the entire amount of OTTI is recognized in income. Deferred Tax Assets.The deferred tax assets and liabilities represent the future tax return consequences of the temporary differences, which will either be taxable or deductible when the assets and liabilities are recovered or settled.Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion of the deferred tax assets will not be realized.Deferred tax assets and liabilities are reflected at income tax rates applicable to the period in which the deferred tax assets and liabilities are expected to be realized or settled.As changes in tax laws or rates are enacted, deferred tax assets and liabilities are adjusted through the provision for income taxes. Business Summary Our business has traditionally focused on originating one-to-four family residential real estate mortgage loans and home equity lines of credit for retention in our portfolio, and offering retail deposit accounts insured by the Federal Deposit Insurance Corporation. Our primary market area consists of Monroe County and the surrounding upstate New York counties of Livingston, Ontario, Orleans and Wayne.In the low interest rate environments experienced throughout 2010 and 2009, management decided to sell a considerable number of fixed-rate residential real estate loans originated.The sale of these loans helped the Bank to manage interest rate risk. The decrease in the portfolio mortgage loans outstanding in 2010 compared to 2009 has resulted in decreased loan interest income as well as lower yields on the loan portfolio due to a lower interest rate environment.The decrease in investment securities, as well as lower yields in the investment securities portfolio, in 2010 compared to 2009, has resulted in decreased investment securities interest income.Cash and cash equivalents, primarily interest-earning deposits at the Federal Reserve Bank and Federal Home Loan Bank, increased in 2010 compared to 2009.The Bank continues to maintain a strong liquidity position, retaining significant cash and cash equivalent balances that will allow the Bank to capitalize on investment and lending opportunities that may arise in future periods. The yield on interest-earning assets decreased by 62 basis points to 4.15% for the year ended December 31, 2010 from 4.77% for the year ended December 31, 2009, while the cost of liabilities decreased 83 basis points to 1.99% at December 31, 2010 from 2.82% for the year ended December 31, 2009. Decreased short term interest rates have lowered our cost on deposits and borrowings at a faster rate than our long-term loans and investments, providing positive results in our net interest income in 2010.Our average interest rate spread increased to 2.16% for the year ended December 31, 2010 from 1.95% for the year ended December 31, 2009, and our average net interest margin increased to 2.34% for the year ended December 31, 2010 from 2.26% for the year ended December 31, 2009.The increase in net interest margin in 2010, reflective of an increase in net interest income, was the result of the Company’s ability to reduce the deposit and borrowing costs in a low interest rate environment, partly offset by decreased yields on interest-earning assets. If the Federal Reserve continues to maintain its target for Federal Funds Rate at 0.0%-0.25% throughout 2011, the decreased market rates will have a downward effect on yields in both interest-earning assets and interest-bearing liabilities. 4 Our loans receivable, net, decreased $1.9 million during 2010 to $114.5 million at December 31, 2010 from $116.4 million at December 31, 2009. In 2010, we originated $40.2 million in loans, primarily one-to-four-family residential mortgages.A considerable number of the fixed-rate loan refinances and home purchases in 2010 were sold in order to address and improve our interest rate risk position.We sold $10.4 million of our mortgage loan originations including $5.3 million of conventional fixed-rate residential mortgages on a servicing-retained basis, and $5.1 million of correspondent FHA mortgage loans on a servicing released basis.The Bank also brokered $10.7 million of fixed-rate residential mortgage loans and FHA mortgage loans in 2010.The $21.1 million of total sold and brokered residential mortgages and FHA mortgage loans in the secondary market generated a net gain of $398,000 which was recorded in other income.The Bank ended December 31, 2010 with $19.1 million in mortgage loans sold and will realize servicing income on these loans as long as these loans have outstanding balances.Based on the Bank’s business strategy and market conditions in 2010, we intend to continue to sell, on a selective basis, a portion of our fixed-rate residential mortgage loans and FHA mortgage loans. Deposits increased $5.9 million to $162.4 million at December 31, 2010 from $156.5 million at December 31, 2009.Deposits increased at the two newest branches of Fairport Savings Bank; our Irondequoit branch deposits increased $2.5 million and our Webster branch deposits increased by $6.8 million. In 2010, we were successful in attracting lower cost transaction deposits through our no fee checking account program, and Money Market promotions.We were also able to increase our certificates of deposits by offering market competitive rates as long as the customer has a checking account at the Bank.In 2010, we intend to continue to grow our deposits with competitive products and pricing, excellent customer service and targeted marketing activities. Long term borrowings decreased by $7.3 million to $27.3 million at December 31, 2010 from $34.6 million at December 31, 2009. In July 2010, the Bank restructured a portion of its Federal Home Loan Bank advances by repaying $13.2 million of existing borrowings and replacing these borrowings with $13.2 million of new, lower cost FHLB advances. This transaction resulted in $638,000 of prepayment penalties that were deferred and will be recognized in interest expense as an adjustment to the cost of the Company’s new borrowings in future periods. Our balance sheet is highly liquid with cash and cash equivalents, mainly interest-earning deposits at the Federal Reserve Bank and Federal Home Loan Bank, increasing by $1.9 million to $7.8 million at December 31, 2010, from $6.0 million at December 31, 2009. Business Strategy Our business strategy is to operate as a well-capitalized community bank that is dedicated to providing exceptional personal service to our customers.We will continue to focus our efforts to be the primary provider of financial services to families and individuals in our market area. 5 We intend to continue our branch presence throughout eastern Monroe County in strategic growth which we believe will contribute to our plan of profitable growth. In the fourth quarter of 2011, we intend to open a branch in Perinton, New York. Our business strategy is to grow and improve our profitability by: ● Continuing to emphasize the origination of residential real estate loans; ● Operating as a community-oriented retail financial institution with branch expansion primarily in eastern Monroe County, New York; ● Continuing to manage our interest rate risk; ● Aggressively marketing our core deposits; increasing our share of lower-cost checking accounts, cross selling our deposit products, and enhancing transaction convenience with wider ATM access at no cost to the customer; ● Maintaining high asset quality; ● Increasing non-interest revenues; and ● Cost control of operating expenses. We believe that these strategies will guide our business and provide shareholder value as we continue to grow our branch network.We intend to continue to pursue our business strategy,subject to changes necessitated by future market conditions and other factors.We intend to focus on the following: ● Retail-Oriented Community Financial Institution.Fairport Savings Bank was established in Fairport, New York in 1888 and has been operating continuously since that time. We are committed to meeting the financial needs of the communities we serve and we are dedicated to providing personalized quality service to our customers. We believe that we can be more effective than many of our competitors in serving our customers because of the ability of our senior management to promptly and effectively respond to customer requests and inquiries. We intend to open one or two new branch offices in Monroe County in the next three to five years, depending on market conditions and as opportunities present themselves. 6 ● Managing Our Interest Rate Risk. To improve our interest rate risk, in recent years we have reduced the fixed-rate loan originations added to our loan portfolio by selling select fixed-rate mortgages in the secondary market, investing a portion of funds received from loan payments and repayments in shorter-term and intermediate term, liquid investment securities and securities classified as available for sale including US Government Agency andmortgage-backed securities; emphasizing the marketing of our passbook, savings and checking accounts, money market accounts and increasing the duration whenever possible of our certificates of deposit; and longer duration Federal Home Loan Bank borrowings. If short-term interest rates remain low in 2011, we expect a decrease in our cost of funds on deposits and borrowings. This would positively affect the average cost of our interest-bearing liabilities as our certificates of deposit and borrowings mature and reprice at a lower cost to us.We have $55.4 million in certificate of deposit accounts (including individual retirement accounts) that are scheduled to mature during 2011.If we retain these deposits, it will most likely be at a lower cost to us than their current contractual rate. ● Emphasizing Residential Real Estate Lending.Historically, we have emphasized the origination of one-to-four family residential loans within Monroe County and the surrounding counties of Livingston, Ontario, Orleans and Wayne. As of December 31, 2010, 89.3% of our loan portfolio consisted of one-to-four family residential loans, and 99.9% of our loan portfolio consisted of loans secured by real estate. The Bank intends to continue to emphasize aggressive, yet prudent originations of loans secured by one-to-four family residential real estate. The Bank opened three mortgage loan origination offices in January of 2010 located in Canandaigua, Pittsford, and Watertown, New York. ● Maintaining High Asset Quality. We believe thatour high asset quality is a result of conservative underwriting standards, the diligence of our loan collection personnel and the stability of the local economy.At December 31, 2010, we had no non-performing loans; and accordingly, at December 31, 2010, our ratio of allowance for loan losses to non-performing loans was 0.00% and our ratio of allowance for loan losses to total loans was 0.34%.Because 99.9% of our loans are secured by real estate, and our level of non-performing loans has been low in recent periods, we believe that our allowance for loan losses is adequate to absorb the probable losses inherent in our loan portfolio. The Bank is not involved in, and has no exposure to, sub-prime or Alt-A lending activities.Management continues to actively monitor the performance of the loan portfolio during these difficult economic times. 7 Comparison of Financial Condition at December 31, 2010 and 2009 At December 31, 2010 At December 31, 2009 At December
